Citation Nr: 1547271	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include chronic pain with depression and anxiety.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has recharacterized the issue of entitlement to service connection for nervous condition (claimed as nervous condition or nerves) to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include chronic pain with depression and anxiety, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

A review of the electronic records in the "Virtual VA" and Veterans Benefits Management System (VBMS) systems revealed a February 2014 Statement of the Case (SOC), which has been associated with the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Remand is required to obtain a VA medical addendum to resolve the question of whether the Veteran's current left knee disability is caused by his military service.  The August 2010 VA opinion is inadequate because the examiner did not address the Veteran's Osgood-Schlatter diagnoses indicated in his service treatment records.  It is unclear whether the examiner considered the diagnosis when she issued her opinion of the etiology of the Veteran's current knee disability. 



Remand is also required to obtain a VA medical addendum to resolve the question of whether the Veteran's acquired psychiatric disorder, to include chronic pain with depression and anxiety is caused by service, and to obtain Social Security Administration (SSA) records.  The February 2013 VA medical opinion is inadequate because the examiner does not address the March 2010 private treatment diagnoses to include, among others, chronic pain disorder with depression and anxiety; chronic paranoid schizophrenia; posttraumatic stress disorder, chronic type; and avoidant personality disorder.

Although the Veteran received a statement of the case (SOC) in February 2014, it does not comply with regulation. By regulation, an SOC must be complete enough to allow the appellant to present written and/or oral arguments before the Board.  It must contain a summary of the applicable laws and regulations, with appropriate citations, a discussion of how such laws and regulations affect the determination, and the determination and reasons for the determination of the agency of original jurisdiction with respect to which disagreement has been expressed.  Although the issued SOC reiterates the rating decision underlying this appeal, the rating decision is not a substitute for the SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.




2.  Return the claims folder to the VA physician who conducted the August 2010 VA examination of the left knee to render an addendum opinion.  If the August 2010 examiner is available she may conduct a records review and respond to the questions below.  If that examiner is not available, then schedule the Veteran for an appropriate examination to determine the current nature and etiology of his left knee disability.  Issue an opinion that specifically addresses whether any current left knee disability began in service, or is otherwise related to service.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

a) The Veteran's October 1969 pre-induction examination, in which the Veteran indicates that he experienced occasional painful joints.

b) The STR's reflect that on his pre-induction report of medical history, the Veteran indicated that he experienced occasional painful joints.  A few days after entry into service he complained about left knee pain and an orthopedist determined that the Veteran had "very low grade" Osgood-Schlatter disease.  See May 1970 service treatment record.

c) Between May 1970 and August 1970, the Veteran complained of left knee pain numerous times and was diagnosed with a mild case of Osgood-Schlatter disease multiple times. 

d) The STRs indicate that in July 1970, he complained of left knee pain and the examiner noted that the Veteran "claims to have re-injured knee by falling yesterday."

e) The August 2010 VA medical examiner opined that the Veteran's "mild degenerative changes of the left knee is less likely as not related to left knee diagnosis and or/incidents found in veteran's service treatment records."  The examiner's rationale was that "there is written evidence at the C file that on October 2, 1970 x-ray of the left knee was negative.  During active duty period there is no radiographic evidence of degenerative process at the left knee.  Also there is written evidence of multiple medical evaluation due to left knee pain with completely normal examination by orthopedic service, also he was cleared by ortho for full duty and training."

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion

3.  Return the claims folder to the VA physician who conducted the February 2013 VA examination.  If the February 2013 examiner is available she may conduct a records review and respond to the questions below.  If that examiner is not available, then schedule the Veteran for an appropriate examination to ascertain the etiology of any current acquired psychiatric disability.  The claims file, including the Veteran's electronic file and a complete copy of this remand, must be made available to and reviewed by the examiner, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must review the Veteran's statements and service treatment records, as well as medical records and personnel records in conjunction with the examination.  All diagnostic testing and evaluation should be performed.  The examiner must diagnose all psychiatric disorders found to be present and determine whether any current psychiatric disorder, or any psychiatric disorder during the claims process, began in service, or is otherwise related to service.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:





a) Service treatment records indicating referral to mental health clinic and diagnosis of emotional instability reaction, chronic, mild; manifested by labile mood and low stress tolerance.  Stress: minimal, routine military duty.  Predisposition: unknown, line of duty, no existing prior to service.

b) VA treatment records from February 2010 through July 2010 in which the Veteran was diagnosed with depression, not otherwise specified.

c) The March 2010 private treatment records indicate that the Veteran is diagnosed with multiple psychiatric disorders.

d) The August 2011 private treatment records indicate that the Veteran presents, among other things, episodes of excessive anxiety and worry.

e) In February 2013, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The examiner noted that the Veteran has "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."



THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

4. Conduct any other appropriate development deemed necessary.  Then, adjudicate the claims. 

If the claims are not granted to the Veteran's satisfaction, provide the Veteran with a supplemental statement of the case (SSOC) THAT FULLY DISCUSSES ALL EVIDENCE OF RECORD AND THE REASONS AND BASES FOR THE DENIAL OF THE CLAIMS, and give him an appropriate period of time to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration. IF THE MATTER IS RETURNED TO THE BOARD FOR FURTHER APPELLATE PROCEEDINGS, ENSURE THAT ALL SPANISH LANGUAGE DOCUMENTS ARE TRANSLATED PRIOR TO FORWARDING OF THE APPEAL.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


